t c memo united_states tax_court theresa e bartman f k a theresa albrecht petitioner v commissioner of internal revenue respondent docket no filed date jack b schiffman for petitioner jonae a harrison for respondent memorandum findings_of_fact and opinion foley judge by final notice_of_determination dated date respondent determined that petitioner was not entitled to relief from joint_and_several income_tax_liability relating to or after the petition was filed respondent granted petitioner relief from joint_and_several_liability relating to the years in issue the sole issue for decision is whether petitioner is entitled to a refund of her overpayment the parties submitted this case fully stipulated pursuant to rule findings_of_fact petitioner and mark r albrecht timely filed their and joint federal_income_tax returns on their return petitioner and mr albrecht reported a dollar_figure balance due that was not paid when the return was filed petitioner and mr albrecht were separated in and divorced in petitioner timely filed her individual return on which she reported and requested a refund of a dollar_figure overpayment on date respondent credited petitioner’s overpayment against a portion of her tax_liability on date petitioner requested pursuant to sec_6015 c and f relief from joint_and_several_liability relating to and on date petitioner filed on a form 1040x amended u s individual_income_tax_return form 1040x a claim_for_refund relating to in an attachment to the form 1040x petitioner stated that respondent’s credit of petitioner’s overpayment against a unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure portion of her tax_liability should be refunded to petitioner based upon her meritorious claim for innocent spouse relief by final notice_of_determination dated date respondent determined that petitioner was not entitled to relief from joint_and_several_liability relating to or in response on date petitioner while residing in wildwood missouri filed a petition pursuant to sec_6015 seeking review of respondent’s determination on date respondent determined that petitioner was entitled to relief from joint_and_several_liability pursuant to sec_6015 relating to and pursuant to sec_6015 relating to and opinion petitioner contends in essence that the overpayment in issue relates to and therefore pursuant to sec_6511 her refund claims were timely respondent contends that because respondent made no determination relating to the court has no jurisdiction over that year respondent further contends that the overpayment in issue relates to and therefore petitioner is not entitled to a refund of her overpayment because her refund claims were made after the expiration of the period of limitations prescribed by sec_6511 we do not have jurisdiction over because respondent made no determination relating to that year sec_6015 120_tc_62 nevertheless we must determine the effect of respondent crediting pursuant to sec_6402 petitioner’s overpayment against a portion of her tax_liability as a result of this credit and respondent’s determination that petitioner was entitled to sec_6015 relief petitioner overpaid her tax_liability sec_6015 120_tc_137 stating that a taxpayer granted pursuant to sec_6015 relief from joint_and_several_liability is subject_to the limitations set forth in sec_6511 entitled to a refund of an overpayment thus the issue is whether petitioner is entitled to a refund of that overpayment petitioner’s request for relief from joint_and_several_liability filed date is her earliest refund claim relating to her overpayment washington v commissioner supra pincite stating that a taxpayer’s request for relief from petitioner’s return filed prior to the date enactment of sec_6015 is not a refund claim relating to because it could not have adequately apprised respondent of the basis of petitioner’s refund claim 120_tc_137 joint_and_several_liability encompasses a refund request this claim was filed more than years after the filing of the return on date and more than years after respondent credited the overpayment against a portion of petitioner’s tax_liability on date sec_6511 providing that to obtain a refund of the overpayment a taxpayer must file a refund claim within the later of years from the date the return was filed or years from the date the tax was paid d thus petitioner is not entitled pursuant to sec_6511 to a refund of her overpayment relating to contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
